835 F.2d 877
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James CHIPMAN, Petitioner-Appellant,v.Theodore KOEHLER, Respondent-Appellee.
No. 87-1023.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1987.

Before LIVELY, Chief Judge, CORNELIA G. KENNEDY, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Petitioner, a Michigan state prisoner, appeals with the aid of counsel from the district court's judgment which denied his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner is serving concurrent life sentences for his jury conviction of first degree murder and assault with intent to commit murder.  Petitioner claims that the trial court's jury instructions unconstitutionally shifted the burden of proof of intent in violation of Sandstrom v. Montana, 442 U.S. 510 (1979).


3
Upon review, we conclude the district court properly dismissed the petition for the reasons set forth in its opinion dated November 25, 1986.  Accordingly, we hereby affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.